﻿71. On behalf of the Government of Brazil, it gives me great satisfaction to congratulate you, Sir, on your election to the presidency of the thirty-ninth session of the General Assembly. I am certain that I express the confidence that all delegations present here in this Hall place in your experienced and balanced guidance for the success of our labours. I also take the occasion to greet you as a representative of Zambia and the African continent, with which my country has strong cultural, historical and political ties.
72.	At this point, allow me also to pay a well- deserved tribute to Mr Jorge Illueca for the competent and able manner in which he presided over the work of the thirty-eighth session of the General Assembly.
73.	It is a privilege to congratulate the people and Government of Brunei Damssalam upon their new membership in the United Nations, and I hereby renew my best wishes for the peace and prosperity of that country, with which Brazil already has diplomatic relations.
74.	It is our daily experience to live with international tension and crises. Clearly the crises overlap successively in a vicious and self-reinforcing process. More than ever, orderly change is required. 
75.	To face this challenge, Brazil believes in the commitment to the fundamental principles of inter-national life contained in the Charter of the United Nations. My country reaffirms that its foreign policy adheres to the high aim of seeking solutions consistent with the universal causes of peace and development. It maintains a balanced approach to current international issues.
76.	We understand that only confidence can create a lasting basis for dialogue and co-operation among nations.
77.	These values and this will to change guide my words in opening the general debate.
78.	Epochs of crisis, such as the one we are going through, evidence themselves not only in facts but also in ideas and in the political culture. The United Nations cannot remain immune to the crises of our times.
79.	From the generation that founded the United Nations we inherited a message that repudiates double standards in judgements. More than ever, it is necessary to recover the meaning of that message. The strong and the weak, the allied and the adversaries must understand and abide by the criteria that govern international life. Only thus can dialogue become truly possible. This is one of the fundamental reasons for the work performed at the United Nations.
80.	Although authoritarianism may assume many guises, it does not seem right, in this year of 1984, to confuse the ideal of peace with the obsessive proclivity to war. Freedom, justice or progress should not be invoked to cloak a desire to dominate. There can be no quibbling about respect for the universal principles of the Charter. Equality means equality; sovereignty means sovereignty; non-intervention means non-intervention. Those who give in to expedient temptations to the detriment of the values essential to the credibility of the United Nations are only deluding themselves.
81.	Brazil has taken clear, well-known positions on the great foci of political tension that continue to challenge the international community's capacity for action. After years of debate and negotiation on some of these questions, sizeable margins of consensus have been reached.
82.	It will not be denied that the best road to self- determination and independence for Namibia is the implementation of Security Council resolution 433 (1978). As long as this directive is followed, the recent signs of flexibility on the part of South Africa are auspicious for dialogue and negotiation. In addition, the conscience of the international community has remained unequivocal in its repudiation of racial discrimination, and for that very reason the United Nations cannot compromise nor waiver in its absolute condemnation of apartheid
83.	Time has shown that a comprehensive, just and lasting solution in the Middle East cannot be foreseen outside the parameters originally established by the United Nations. A succession of crises resulting from the non-acceptance of those parameters has for more than a generation been preventing the building of peace in that disturbed area.
84.	In the Middle East as in other regions, Brazil condemns the persistence of a policy of faits accomplis in defiance of the Charter of the United Nations. Among the many victims of the recent and persistent crisis in Lebanon, we must mourn the loss of many soldiers of the multinational forces operating there. This should make us all, even the most powerful, reflect on the role that the United Nations can and should play in the conduct of peace-keeping operations in fulfilling the mandates of the international community with the full backing of the Security Council.
85.	In all areas of tension, such as Afghanistan and Kampuchea, the principle of non-intervention should admit no exceptions to its application. Wherever attempts are made to interfere in national political processes, whether by force or by infiltration under the cover of technical excuses, they will deserve the condemnation of the international community. It is no longer possible to believe that public opinion can still be deceived by facades of legitimacy for acts of real intervention which seek strategic advantages or mere prestige.
86.	In Central America there will be no long-term solutions without whole-hearted observance of the basic principles of self-determination, mutual respect among all nations and democratic life. For that reason it is vital that the work of the Contadora Group should go forward and be carried to a successful conclusion, since that Group is best able to promote awareness of the problems of the region in all their historical, social, political and economic complexity. Good relations in the hemisphere today depend, in a very critical way, on stability in Central America.
87.	The spirit of the Charter must prevail so that we may have dialogue and negotiation. In this regard, it behoves us to express our thanks to the Secretary- General, who, whenever called upon, has given his good offices and played the role of mediator, even under adverse circumstances, with a sense for the opportune and a discretion appropriate for each occasion.
88.	The same applies to the question of the Malvinas. The contribution of the United Nations continues to be indispensable for reaching a positive solution and should include providing encouragement for diplomatic understanding between the parties. This is a question that directly affects the Latin American countries, which have a solid position on the merits of the case, recognizing the rights of Argentina and desirous of dispelling the risk of tensions in an area that has a vocation for peace and harmony. This is the time to demonstrate consistency and authenticity, to honour the principles of the Charter by implementing Security Council resolution 502 (1982) in its entirety.
89.	For all the critical problems I have just mentioned, the United Nations has not failed to take stands and prescribe cures.
90.	But the scarcity of effective solutions does not derive from flaws in assessment: the problems persist because of fragmentation in the political will of the international community. While the decision-making machinery and even the implementation of decisions of the United Nations remain stalled, painfully negotiated formulas for consensus are subject to a process of erosion. The practical result is, very often, a lamentable retreat from the bases of understanding officially endorsed by this forum. To use an eloquent example, I recall the Final Document of the Tenth Special Session of the General Assembly, which was devoted to disarmament. 
91.	Thirty-nine years ago, still under the impact of a conflict without precedent, the United Nations was born under the sign of universality and equality among nations. The Organization, in its very name, mirrors the ideal of solidarity and union and, in addition, the recognition that no longer can any nation afford to live in isolation. If there was a generous utopianism apparent in this vision, there was also a lucid grasp of the real needs for mankind's survival and well-being.
92.	In our century, no nation, however powerful, can defy the international community as represented here, nor can it cut itself off from dialogue with other nations. No single State can enact laws for the whole world. In other words, to be effective, international leadership must be vested with real democratic meaning. It will be strong as long as it maintains this intrinsic value.
93.	The international system should not be vertical and centralized. Whatever affects everyone must be decided upon by all. This argument applies specifically to two themes of global interest that cannot be dealt with separately: peace and development. But it is precisely in these themes of such vital importance for humanity that the political deadlock makes itself felt and equations of power override democratic dialogue.
94.	Last August I had the opportunity to address the Conference on Disarmament, where I reiterated my country's growing apprehension at the acceleration of the arms race. I then announced Brazil's endorsement of the Joint Declaration issued on 22 May 1984 by six Heads of State or Government to the nuclear Powers, and I quoted the following excerpt from it: "It is primarily the responsibility of the nuclear weapons States to prevent a nuclear catastrophe, but this problem is too important to be left to those States alone"
95.	In order to discharge such a task, which is of first priority, international decision-making must effectively incorporate broad and representative participation by the community of nations. This will curtail the current monologue of intransigence which has replaced the negotiating process among those who through dialogue should have the primary responsibility for the security of us all. Under such a paralysing influence, discussions on "arms control" run the risk of completely missing their mandatory final objective: general and complete disarmament under effective international control.
96.	The dynamics of confrontation, in its various doctrinary disguises, only lead to higher levels of terror, not of security. Political intelligence has already identified this tragic rationalization of the will to power.
97.	Peace must not be turned into a mirage; it must not fade in the spiralling arms race. There is no substitute for peace, and peace emerges from a just and credible international order, not from a balance of mistrust. That is a fundamental lesson of the Charter of the United Nations.
98.	It is on the economic plane that the contemporary crisis has its most sensitive dimension, but its dynamics are essentially political. The roads to peace and development cannot fail to be parallel. We are in an extreme situation which forces us to examine its roots without illusions or pretences.
99.	Brazil will not give up its development prospects; it cannot accept a reduction in the place it has gained for itself in international trade within legitimately agreed rules. For a long time my country has been fighting in the proper forums for correction of the defects in the world economic structure, of which we are today one of the chief victims.
100.	Several times in the General Assembly I have voiced Brazil's concern at the course the international economy has been taking during the last few years. In many different ways I have reiterated a call for a determined international effort to overcome the effects of the grave world crisis. I have reaffirmed the need to reverse a growing tendency towards the erosion of a most valuable asset, something for which we all worked hard during the post-war period; namely, international co-operation in the service of development as an indispensable factor for the management of a trade and finance system that is undoubtedly precarious and unstable.
101.	At a certain stage I stated that "when the world economy becomes highly diversified and the problems are universal in scope, the challenge is no longer that of how to obtain unilateral advantages but is that of how jointly to define viable ways to govern an increasingly unstable system."
102.	Recent occurrences, such as the reduction of inflation and the resumption of growth in some developed countries, seem to demonstrate the validity of recourse to unilateral policies by one or other of the main developed countries. However positive the recovery now taking place in some developed economies may be, it cannot be denied that it is limited and that it is leading to an excessive escalation of the coefficient of instability in the international economic system.
103.	Nor can it be denied that, because of recourse to unilateral policies, perverse mechanisms have come into existence whereby debtor countries are led to transfer resources that subsidize the prosperity of wealthy nations. Worse still, those debtor nations see their prospects for development stultified under the impact, often overwhelming, of actions taken by the great industrial Powers.
104.	The solution of the pressing problems of the international economy cannot be found in individual actions or short-term approaches; nor can it be ensured as a by-product of the recovery of one or other developed country. This is all the more true when such recovery, which is subject to strong elements of uncertainty and risk, has a restrictive effect upon the possibilities of expansion of other countries, particularly those most deeply in debt.
105.	The way to a sustained and healthy recovery of the international economy cannot, therefore, be through the precarious reactivation of a few economies and an attempt, inevitably doomed to failure, to maintain an economic policy with restrictive effects upon the prospects for development of the nations of the third world.
106.	The social and political tensions to which those countries have been subjected cannot continue much longer, nor can their peoples continue to live indefinitely at the mercy of abrupt fluctuations in the already intolerably high interest rates, in the availability of financial flows and in the conditions of access to international markets.
107.	Over the past few years there have been recurrent episodes of resistance to concerted international action on the part of the developed countries, as shown by the lack of results at the International Meeting on Co-operation and Development, held at Cancun in 1981; the obstacles posed to the launching of global negotiations; the failure of the latest session of the United Nations Conference on Trade and Development; and the non-compliance with the principles and commitments of the General Agreement on Tariffs and Trade. In view of the extremely adverse situation confronting us, the time has come to open new avenues in the direction of the objectives which President Figueiredo defined—when addressing the General Assembly at its thirty-seventh session [5th meeting]—as the need to restructure the international economic order.
108.	The rejection of dialogue and concerted action among Governments has had particularly harmful consequences over the past two years, which were characterized by the emergence of the debt crisis, with devastating results for Latin America. Countries whose efforts to maintain adequate rates of growth in the 1970s, which were important at that time to sustain the level of economic activity in the developed world, today see themselves, because of events beyond their control, punished by severe recessive pressures. This is certainly not the reward they deserve for the important contribution they made to the prosperity of the world's economy.
109.	The developing world has not failed to give clear indications of its willingness to enter into a realistic and constructive dialogue, as evidenced by several statements delivered in such varied forums as the Economic and Social Council, UNCTAD, GATT and the IMF. Their willingness to do so has been strengthened by a growing internal movement at the level of South-South co-operation and of interregional contacts.
110.	As regards Latin America, three important steps in search of a dialogue with the developed world were taken this year with the holding of the Latin American Economic Conference at Quito in January and, more recently, the meetings held at Cartagena in June and Mar del Plata earlier this month by 11 countries particularly affected by the question of indebtedness.
111.	At Quito, Cartagena and Mar del Plata, Latin American countries, acting in a moderate, objective and pragmatic manner, put forth a body of political principles which, in their view, should govern the relationship between debtors and creditors. They laid emphasis on the need for the creditors to recognize their share of responsibility in the solution to the debt problem, as well as the importance of symmetry and equity in sharing the burden of the adjustments required.
112.	At Cartagena, especially, the participating countries took a significant step by clearly and strongly expressing their political will to act together in search of a dialogue with the Governments of the creditor nations on the general aspects of the debt issue. As indicated in the Cartagena Consensus, the question of the debt requires adequate political consideration at the international level, as it has obvious political and social consequences. Only the will of the governments of creditor and debtor countries will make it possible to modify the conditions which hamper the attainment of lasting solutions to problems which cannot be dealt with exclusively through a dialogue with the banks, by isolated action on the part of international financial institutions or by the mere behaviour of the markets.
113.	The Ministers for Foreign Affairs and Ministers of Finance of the 11 countries that had met at Cartagena gathered at Mar del Plata, on 13 and 14 September to call for a dialogue with the Governments of the creditor nations. In the Mar del Plata Communique, they stressed the need for a meeting dedicated to the debt question and the means to alleviate the burden now faced by indebted nations. This dialogue, which will of course take into account the interests of all parties involved, is considered indispensable for the solution of problems that cannot remain subject to the vagaries of a highly unstable international economic environment. Let us hope that this time our appeal will not be in vain.
114.	Like peace, development also threatens to become a mirage in the eyes of the weaker countries. If I insist on this correlation, it is to stress that in the political sphere, as well as in the economic, the difficulties we face arise from the very structure of the international system, resistant to change not mediated by power.
115.	We can no longer avoid recognizing that if current distortions persist, the existing crisis will culminate in decisively hurting everyone, poor and rich, debtors and creditors alike. As we approach the end of the century, the economic world, like the political world, has become indivisible. Interdependence is not a rhetorical image: it is a historical necessity that demands political action in the sense of co-operation and not of regression or isolation.
116.	To conclude, I should like to return to my initial remarks on the role of the United Nations in the present-day world.
117.	Too frequently, the Organization has seen itself transformed into a "forum for sterile confrontation", as President Figueiredo stated when he addressed the General Assembly in 1982. In acknowledging the virtual paralysis of the machinery of multilateral diplomacy, Brazil seeks a higher objective: the preservation and perfection of the United Nations, to make it what it should be, the forum par excellence for settling controversies between States and promoting international co-operation.
118.	Brazil does not subscribe to the allegation that the United Nations is condemned to becoming an anachronism. What would be more properly anachronistic would be the rejection of democratic dialogue within the community of nations; the rejection of genuine aspirations and formulas of consensus resulting from lengthy and wearing negotiating efforts; the prospect of the geometrically expanding gap in the distribution of wealth between the nations of the North and South.
119.	There will be reason for comfort and optimism if we profit from the lessons of accumulated experience. As the United Nations approaches its fortieth anniversary, it has a more sorrowful, albeit clearer, perception of its limitations. This perception is courageously reflected in the reports on the work of the Organization submitted to the Assembly by the Secretary-General in the past three years. His suggestions for improving the potential of the United Nations are both timely and valuable. This notwithstanding, his warning that we are "perilously near to a new international anarchy" remains frighteningly vivid.
120.	Never has humanity been so indissolubly associated in destiny, and yet, to our peril, the International community's capacity to act is weakening every day.
121.	The United Nations is once again suffering acutely from the corrosive effects of the rivalry between the super-Powers. It would be unwise to ignore the realities of power in international life. None the less, it is also realistic to note that the justification of coercion is, in fact, the acknowledgement that political intelligence and creativity have failed. A greater threat is in the offing: that of a tragic doctrinal retrogression with regard to the rules governing relations among nations. Times of crisis always foster national egotisms.
122.	Once again it must be stated that the Charter of the United Nations is a common heritage of political wisdom. The United Nations is not the monopoly of any country or bloc of countries, nor is it committed to immobility. Efforts to attain harmony must respect differences between individuals as well as between peoples. To reaffirm this philosophy, which is the responsibility of all, rich and poor, strong and weak, is also to preserve an arduously gained spiritual legacy, one to which Brazil remains faithful.
